Case 20-10397-BFK        Doc 19   Filed 08/18/20 Entered 08/18/20 14:49:53              Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     SUSIE LEE CHAN
                                                   Case No. 20-10397-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 20-10397-BFK       Doc 19  Filed 08/18/20 Entered 08/18/20 14:49:53              Desc Main
                               Document      Page 2 of 4
     Notice and Motion to Dismiss
     Susie Lee Chan, Case #20-10397-BFK

     Attend the hearing to be held on September 17, 2020 at 1:30 p.m. in Courtroom #1
     on the 2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __August 18, 2020______                        __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 18th day of August, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Susie Lee Chan                               Jeremy Calvin Huang , Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     9005 Kerrydale Court                         Chadwick Washington
     Springfield, VA 22152                        3201 Jermantown Rd., Suite 600
                                                  Fairfax, VA 22030
                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
              Case 20-10397-BFK                   Doc 19         Filed 08/18/20             Entered 08/18/20 14:49:53                     Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                3 of134Trustee
                                                    INTERIM STATEMENT AS OF 08/18/2020
 CASE NO: 20-10397-BFK
STATUS: ACTIVE
                                       DEBTOR: XXX-XX-2142
                                       CHAN, SUSIE LEE                                                                     SCHEDULE:         1,539.01 MONTHLY
                                AKA:                                                                                      TOTAL PAID:                       3,847.53
      DATE FILED: 02/07/2020           9005 KERRYDALE COURT                                                                       LAST 12 TRANSACTIONS
                                       SPRINGFIELD, VA 22152                                                              Date          Source                  Amount
      CONFIRMED: 04/22/2020
                                                                                                                          05/18/20 PC                          769.51
      LATEST 341: 03/10/2020                                                                                              04/13/20 PC                        1,539.01
   PERCENTAGE:        100.000                  ATTORNEY: JEREMY CALVIN HUANG , ESQUIRE                                    03/06/20 PC                        1,539.01
                                                         CHADWICK WASHINGTON
             PLAN: 60 MONTHS                             3201 JERMANTOWN RD., SUITE 600
                                                         FAIRFAX, VA 22030
      1st PAYMENT DUE: 03/2020                           Phone:703 352-1900 Fax: 703 352-5293
           ON SCHEDULE:             7,695.05
      ACTUAL PAYMENTS:              3,847.53
        AMOUNT BEHIND:              3,847.52




DIRECT PAY

CLAIM      CRED                    CREDITOR                  DISB       CLASS     ARREARS       FIXED          SCHED        PAID BY       BALANCE            CLAIM
             NO                      NAME                    CODE                              PAYMENT        AMOUNT       TRUSTEE          DUE             STATUS
001       342970    ALLY BANK                                PRO         SEC            0.00        0.00           0.00        0.00         0.00          DIRECT




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                  DISB CODE CLASS INT. BEGIN                  FIX PAY ORG. CLAIM         APPROVED       PRIN. PAID        PRIN. DUE
          NO        CLAIM REMARK                   LAST DISB PAY%     INT. RATE                ARREARS SCHED AMT          TO BE PAID      INT. PAID         INT. DUE
002       348650    AVALON BAY COMMUNITIES           PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      7,742.96           0.00              0.00
003       330843    BANK OF AMERICA                  PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      5,226.00           0.00              0.00
004       330843    BANK OF AMERICA                  PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00     14,524.16           0.00              0.00
005       351920    CHASE                            PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      5,346.78           0.00              0.00
006       351920    CHASE                            PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      5,607.62           0.00              0.00
007       351920    CHASE                            PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      4,065.77           0.00              0.00
008       351920    CHASE                            PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      6,536.86           0.00              0.00
009       340265    DEPARTMENT STORES NATIONAL BANK PRO       UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      1,908.51           0.00              0.00
010       351921    DR. DANY BARAKAT                 PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      2,802.75           0.00              0.00
011       338827    MIDLAND FUNDING LLC              PRO      UNS                                   0.00     10,417.51      10,417.51            310.65     10,106.86
                    CITIBANK                         06/2020   100.00                               0.00     10,668.00      10,417.51              0.00          0.00
012       PORT      PORTFOLIO RECOVERY ASSOCIATES    PRO      UNS                                   0.00      6,674.26       6,674.26            199.02      6,475.24
                    TOYS R US                        06/2020   100.00                               0.00      6,653.26       6,674.26              0.00          0.00
013       351922    TD BANK                          PRO      UNS                                   0.00          0.00           0.00              0.00      Not Filed
                                                               100.00                               0.00      9,023.37           0.00              0.00
014       349876    VERIZON BY AMERICAN INFOSOURCE   PRO-A    UNS                                   0.00         53.26          53.26              0.00         53.26
                    UNLISTED                                   100.00                               0.00          0.00          53.26              0.00          0.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.5
              Case 20-10397-BFK                    Doc 19        Filed 08/18/20                 Entered 08/18/20 14:49:53                 Desc Main
                                                  Thomas P. Gorman,
                                                            DocumentStandingPage
                                                                             Chapter
                                                                                 4 of134Trustee
                                                     INTERIM STATEMENT AS OF 08/18/2020
 CASE NO: 20-10397-BFK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-2142
                                        CHAN, SUSIE LEE                                                                     SCHEDULE:       1,539.01 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN     FIX PAY ORG. CLAIM       APPROVED      PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE      ARREARS SCHED AMT        TO BE PAID     INT. PAID      INT. DUE
799       325466    JEREMY CALVIN HUANG , ESQUIRE            PRO          ATY                           0.00   4,000.00       3,000.00      3,000.00          0.00
                                                             06/2020      100.00                        0.00   4,000.00       3,000.00          0.00          0.00
                    Trustee Administrative Fees                                                                                 326.27        326.27
                                                                         TOTALS:                        0.00   21,145.03     20,471.30      3,835.94     16,635.36
                                                                                                        0.00   84,106.04     20,471.30          0.00          0.00


                             ADMIN        ATTORNEY         PRIORITY          SECURED       UNSECURED            OTHER

      SCHED AMOUNT:              0.00         4,000.00           0.00               0.00         80,106.04          0.00
      CLAIM AMOUNT:              0.00         3,000.00           0.00               0.00         17,145.03          0.00
   PAID BY TRUSTEE:              0.00         3,000.00           0.00               0.00            509.67          0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00               0.00              0.00          0.00

         SUB TOTAL:              0.00             0.00           0.00               0.00         16,635.36          0.00         DUE CREDITORS:          16,635.36
      INTEREST DUE:              0.00             0.00            0.00              0.00              0.00          0.00       EXPECTED ADMIN:            1,847.09
        CONTINUING:              0.00             0.00           0.00               0.00              0.00          0.00         LESS AVAILABLE:             11.59

       BALANCE DUE:              0.00             0.00           0.00               0.00         16,635.36          0.00       APPROX BALANCE:           18,470.86




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.5
